Citation Nr: 1204692	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from July 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2007.  The appeal was remanded in September 2009.  In a decision dated in March 2010, the Board denied the appeal.  The veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in August 2011, the Court vacated the Board decision and remanded the appeal for further action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court vacated and remanded the prior Board decision, citing an inadequate medical examination.  The Court found that the examination, performed in November 2009, was deficient because it failed to explain why the delayed onset of hearing loss and tinnitus and intervening noise exposure, which was reported by the appellant to be less severe than his military noise exposure, rendered a causal connection unlikely.  The Court pointed out that if the examiner was suggesting that the hearing loss was typical age-related hearing loss, she did not state that in the report, nor did she explain how hearing loss from noise exposure would be differentiated from age-related hearing loss, citing to Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (medical opinion not entitled to any weight if it contains only data and conclusions).  The Court also found that the Board remand had directed the examiner to determine the nature and etiology of hearing loss and tinnitus, but that the examiner did not state the etiology of either condition, citing Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of bilateral hearing loss and tinnitus.  The examiner must address whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorders are related to service, including to claimed noise exposure.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary tests to make such a determination must be conducted, and the results reviewed, prior to the final opinion.  The "etiology" of the conditions must be stated.  The significance of delayed onset of hearing loss and tinnitus in the etiology of the Veteran's hearing loss and tinnitus must be explained, in the context of in-service noise exposure claimed to have been more severe than post-service noise exposure.  In addition, if hearing loss or tinnitus is found to be due to another cause, such as advancing age, how hearing loss due to noise exposure can be clinically differentiated from hearing loss due to such other causes must be discussed.  In short, the cause of the Veteran's hearing loss and tinnitus must be explicitly set forth in detail.  All relevant evidence must be considered, including the lay history. 

2.  After ensuring that the examination complies with the requirements set forth in the Court decision, readjudicate the claim for service connection for bilateral hearing loss, and tinnitus.  If either claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



